United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Indianapolis, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-603
Issued: November 4, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 4, 2010 appellant filed a timely appeal from the August 11, 2009 merit
decision of the Office of Workers’ Compensation Programs denying her occupational injury
claim and the September 23, 2009 nonmerit decision denying her request for reconsideration.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that she
sustained an injury causally related to factors of her federal employment; and (2) whether the
refusal of the Office to reopen appellant’s case for further consideration of the merits pursuant to
5 U.S.C. § 8128(a) constituted an abuse of discretion.

FACTUAL HISTORY
On May 12, 2009 appellant, a 46-year-old letter carrier, filed an occupational disease
claim (Form CA-2) alleging that she sustained injuries to her left foot as a result of employment
activities. She described the history of her injury, noting that she fractured and tore ligaments in
her left foot on May 30, 2007 while walking her route. On January 4, 2008 appellant injured her
left foot as she stepped out of her postal vehicle and, on January 3, 2009, she injured her knee
when she fell in snow while delivering mail. Appellant returned to full duty on February 9, 2009
following her knee injury. After walking her route for seven hours a day beginning February 9,
2009, she experienced excruciating pain in her left foot and knee.
In a January 16, 2009 report, Dr. Mark A. Lazar, a treating physician, stated that
appellant complained of pain over the plantar and lateral aspect of the base of the fifth metatarsal
since January 4, 2008 when she rolled her foot stepping out of a truck. Appellant previously
fractured the fifth metatarsal in May 2007. A subsequent magnetic resonance imaging (MRI)
scan revealed mild stress reactions to the second and third metatarsal cuneiform and medial
navicular, with no stress fracture identified. Dr. Lazar restricted appellant temporarily to four
hours each of walking and driving, with the hope that she would be able to resume her walking
route full time within the next few weeks.
In a February 17, 2009 report, Dr. Jonathan Smerek, a Board-certified orthopedic
surgeon, treated appellant for complaints of lateral-sided tenderness over the fifth metatarsal. He
diagnosed left forefoot synovitis. Dr. Smerek described the history of her left foot condition,
noting that she originally sustained a left fifth metatarsal fracture on May 30, 2007 when she
twisted her foot while exiting from a postal vehicle. On January 4, 2008 appellant again
sustained a left midfoot fracture when she stepped off a truck and inverted her left foot.
On examination of the left lower extremity, appellant demonstrated no anteromedial or
anterolateral ankle joint line tenderness. Ankle range of motion was from 20 degrees of
dorsiflexion to 60 degrees of plantar flexion with no tenderness. There was a negative Tinel’s
sign over the tarsal tunnel. Examination of the midfoot demonstrated no talonavicular or
calcaneacuboid or Lisfranc tenderness. There was tenderness over the proximal metatarsals two
through five. X-rays demonstrated a prior bunionette correction, as well as evidence of an
accessory sesamoid of the fifth metatarsophalangeal joint. There was no evidence of stress
fracture, midfoot arthritis or prior fracture. A July 2008 MRI scan demonstrated stress reaction
within the second and third metatarsals. An October 2007 computerized tomography scan of the
left foot showed a nondisplaced avulsion fracture at the base of the fifth metatarsal. Dr. Smerek
stated that appellant’s lateral column pain “may be due to her prior fractures, early stress
fractures.”
In a May 20, 2009 letter, the Office informed appellant that the evidence submitted was
insufficient to establish her claim and advised her to submit details regarding the employment
duties she believed caused or contributed to her claimed condition. It also requested a
comprehensive medical report from a treating physician, which contained symptoms, a diagnosis
and an opinion with an explanation as to how employment activities in which she engaged after
February 9, 2009 were causally related to her claimed condition.

2

Appellant submitted a May 19, 2009 duty status report from Dr. Ronald R. Banta, a
podiatrist. In the history of injury section, Dr. Banta stated that appellant fell out of her postal
vehicle on January 4, 2009, “broke her foot and continued to have pain.” He diagnosed tibio
fibular ligament distal.
On June 15, 2009 Dr. Banta stated that appellant was being treated for traumatic
degenerative arthritis in the left foot at the mid tarsal joint. Incidental findings demonstrated
calcaneal valgus bilaterally and lateral ankle weakness on the left side, as well as peroneal
tendinitis. Dr. Banta advised that her condition had been building for two years. X-rays
demonstrated degenerative changes in the three cuneiforms of the left foot at the mid tarsal joint,
with mild osteoporosis. Dr. Banta stated:
“Based on the patient’s job description, the changes could be compounded by
continuous walking. We believe her daily job walking requirement may be
worsening this condition.”
By decision dated August 11, 2009, the Office denied appellant’s claim. It accepted that
she had engaged in repetitive walking on her route following her return to work on
February 9, 2009. The Office denied the claim, however, on the grounds that the medical
evidence did not establish a causal relationship between the diagnosed left foot condition and the
accepted work-related activities.
On May 7, 2007 appellant requested reconsideration. She did not submit any evidence or
argument in support of her request.
In a September 23, 2009 decision, the Office denied appellant’s request for
reconsideration on the grounds that she had not submitted sufficient evidence or argument to
warrant further review of the merits.1
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of her claim, including the fact that an injury was

1

The Board notes that appellant submitted additional evidence after the Office issued its September 23, 2009
decision. The Board’s jurisdiction is limited to reviewing the evidence that was before the Office at the time of its
final decision. Therefore, this evidence cannot be considered by the Board for the first time on appeal. 20 C.F.R.
§ 501.2(c); Dennis E. Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952). Appellant may
submit this evidence to the Office, together with a request for reconsideration pursuant to 5 U.S.C. § 8128(a) and id.
at § 10.606(b)(2).
2

Id. at §§ 8101-8193.

3

sustained in the performance of duty as alleged3 and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying the employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition; and (3) medical evidence establishing that
the diagnosed condition is causally related to the employment factors identified by the claimant.5
The medical evidence required to establish a causal relationship, generally, is rationalized
medical opinion evidence presenting a physician’s well-reasoned opinion on how the established
factor of employment caused or contributed to the claimant’s diagnosed condition. To be of
probative value, the opinion of the physician must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty, and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition
and the specific employment factors identified by the claimant.6
An award of compensation may not be based on appellant’s belief of causal relationship.
Neither the mere fact that a disease or condition manifests itself during a period of employment,
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents, is sufficient to establish a causal relationship.7
ANALYSIS -- ISSUE 1
The medical evidence of record is insufficient to establish that appellant’s left foot
condition was caused or aggravated by factors of her federal employment. Therefore, she has
failed to meet her burden of proof.
On January 16, 2009 Dr. Lazar noted appellant’s complaints of pain over the plantar and
lateral aspect of the base of the fifth metatarsal since January 4, 2008, when she rolled her foot
stepping out of a truck. He restricted her temporarily to four hours each of walking and driving,
with the hope that she would be able to resume her walking route full time within the next few
weeks. Dr. Lazar did not, however, provide a current diagnosis or an opinion on the cause of her

3

Joseph W. Kripp, 55 ECAB 121 (2003); see also Leon Thomas, 52 ECAB 202, 203 (2001). “When an
employee claims that he sustained injury in the performance of duty he must submit sufficient evidence to establish
that he experienced a specific event, incident or exposure occurring at the time, place and manner alleged. He must
also establish that such event, incident or exposure caused an injury.” See also id. at § 8101(5) (“injury” defined);
id. at § 10.5(q) and (ee) (2002) (“Occupational disease or Illness” and “Traumatic injury” defined).
4

Dennis M. Mascarenas, 49 ECAB 215, 217 (1997).

5

Michael R. Shaffer, 55 ECAB 386 (2004). See also Solomon Polen, 51 ECAB 341, 343 (2000).

6

Leslie C. Moore, 52 ECAB 132, 134 (2000); see also Ern Reynolds, 45 ECAB 690, 695 (1994).

7

Phillip L. Barnes, 55 ECAB 426 (2004); see also Dennis M. Mascarenas, supra note 4 at 218.

4

current condition. The Board has held that medical evidence which does not offer an opinion
regarding the cause of an employee’s condition is of limited probative value.8
In a February 17, 2009 report, Dr. Smerek provided examination findings and diagnosed
left forefoot synovitis. He described the history of appellant’s left foot condition, noting that she
originally sustained a left fifth metatarsal fracture on May 30, 2007 when she twisted her foot
coming out of a postal vehicle and again sustained a left midfoot fracture on January 4, 2008
when she stepped off of a truck and inverted her left foot. Dr. Smerek opined that her lateral
column pain “may be due to her prior fractures, early stress fractures.” His opinion as to the
cause of appellant’s condition is vague and speculative. Dr. Smerek did not explain the medical
process through which the accepted repetitive work activities would have been competent to
coutribute to her preexisting condition. Medical conclusions unsupported by rationale are of
limited probative value.9
On May 19, 2009 Dr. Banta diagnosed “tibio fibular ligament distal.” On June 15, 2009
he diagnosed traumatic degenerative arthritis in the left foot at the mid tarsal joint and indicated
that her condition had been building for two years. Based on appellant’s job description, he
opined that the changes “could” be compounded by continuous walking and that her daily job
walking requirement “may be worsening this condition.” Dr. Banta’s speculative opinion is
insufficient to establish a causal relationship between accepted employment activities and a
diagnosed condition. His reports fail to adequately explain how repetitive walking contributed to
appellant’s current condition. Such an explanation is particularly important in light of his
diagnosis of traumatic degenerative arthritis. Dr. Banta did not provide a full review of
appellant’s medical history of treatment regarding her left foot and her prior injuries. The Board
finds that Dr. Banta’s reports are insufficiently rationalized to establish a causal relationship
between the established employment factors and appellant’s claimed condition. Therefore, they
are of limited probative value.
Appellant expressed her belief that her alleged condition resulted from her duties as a
carrier. However, the Board has held that the mere fact that a condition manifests itself during a
period of employment does not raise an inference that there is a causal relationship between the
two.10 Neither the fact that the condition became apparent during a period of employment, nor
the belief that the condition was caused or aggravated by employment factors or incidents, is
sufficient to establish causal relationship.11 Causal relationship must be substantiated by
reasoned medical opinion evidence, which it is appellant’s responsibility to submit. Therefore,
appellant’s belief that her condition was caused by the alleged work-related injury is not
determinative.
The Office advised appellant that it was her responsibility to provide a comprehensive
medical report which described her symptoms, test results, diagnosis, treatment and the doctor’s
8

A.D., 58 ECAB 149 (2006); Michael E. Smith, 50 ECAB 313 (1999).

9

Willa M. Frazier, 55 ECAB 379 (2004).

10

See Joe T. Williams, 44 ECAB 518, 521 (1993).

11

Id.

5

opinion, with medical reasons, on the cause of her condition. Appellant failed to do so. As there
is no probative, rationalized medical evidence addressing how her claimed conditions were
caused or aggravated by her employment, she has not met her burden of proof in establishing
that she sustained an occupational disease in the performance of duty causally related to factors
of employment.
LEGAL PRECEDENT -- ISSUE 2
The Federal Employees’ Compensation Act provides that the Office may review an
award for or against compensation upon application by an employee (or his or her representative)
who receives an adverse decision. The employee may obtain this relief through a request to the
district Office. The request, along with the supporting statements and evidence, is called the
“application for reconsideration.”12
The application for reconsideration must set forth arguments and contain evidence that
either: (1) shows that the Office erroneously applied or interpreted a specific point of law;
(2) advances a relevant legal argument not previously considered by the Office; or (3) constitutes
relevant and pertinent new evidence not previously considered by the Office.13
A timely request for reconsideration may be granted if the Office determines that the
employee has presented evidence and/or argument that meets at least one of these standards. If
reconsideration is granted, the case is reopened and the case is reviewed on its merits.14 Where
the request is timely, but fails to meet at least one of these standards, the Office will deny the
application for reconsideration without reopening the case for a review on the merits.15
ANALYSIS -- ISSUE 2
The Office refused to reopen appellant’s case for further consideration on the merits of
her claim on the grounds that the evidence she submitted was insufficient to warrant a merit
review. The record reflects that appellant submitted no additional evidence or argument
subsequent to the last merit decision in this case.
The Board finds that, although timely filed, appellant’s August 31, 2009 application for
reconsideration did not set forth arguments or contain evidence that either: (1) showed that the
Office erroneously applied or interpreted a specific point of law; (2) advanced a relevant legal
argument not previously considered by the Office; or (3) constituted relevant and pertinent new
evidence not previously considered by the Office.16 Therefore, because appellant failed to meet

12

20 C.F.R. § 10.605.

13

Id. at § 10.606.

14

Donna L. Shahin, 55 ECAB 192 (2003).

15

20 C.F.R. § 10.608.

16

Supra note 13.

6

at least one of these standards, the Office properly denied the application for reconsideration
without reopening the case for a review on the merits.17
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained an injury in the performance of duty. The Board also finds that the Office did not
abuse its discretion in refusing to reopen appellant’s case for further consideration on the merits
of her claim.
ORDER
IT IS HEREBY ORDERED THAT the September 23 and August 11, 2009 decisions of
the Office of Workers’ Compensation Programs are affirmed.

Issued: November 4, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

17

Supra note 15.

7

